DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/07/2022 has been entered.
2.	This office action is in response to the Applicant’s communication field on 06/07/2022 which using claim amendments as filed 09 May 2022 . In virtue of this communication, claims 1, 2, 4, 8 – 11, 13 – 15, 19, 20, 22 – 24, 27, 32 have been amended. Claims 1, 2, 4 – 29, and 32 are pending in this office action.
Reasons for Allowance
3.	In view of amended claims, and further search, claims 1, 2, 4 – 29, and 32 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
Claims 1, 2, 4 – 29, and 32 are allowable based on the Applicant’s remarks filed on 05/09/2022. 
In addition, new prior art Zhang et al. (2020/0404663) which discloses group ID is known by the UE and the at least one target UE (TUE), and for unicast transmission to a single TUE, the group ID comprises a UE cooperation group ID (UC group ID) common to all members of a UC group combined with a TUE sub-group ID or for multicast transmission to a group of TUEs, the group ID comprises a UE cooperation group ID (UC group ID) common to all members of a UC group.
Another reference is Novlan et al. (2016/0295624) which discloses the V2V UE select the resource(s) with the lowest energy or energy below a configured threshold, and finally a frequency/time domain resource allocation pattern is selected as a function of the device/group/destination ID.
However, the prior art of record fails to disclose singly or in combination to render obvious that an indication of the one or more sidelink discontinuous reception parameters, wherein the indication comprises a destination identity that corresponds to an identity of the second UE, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645